

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
FIFTH AMENDMENT TO FOURTH
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of July 29, 2011 (this "Amendment"), is by and among (a) NEXSTAR BROADCASTING,
INC. (the "Borrower"), a Delaware corporation, (b) NEXSTAR BROADCASTING GROUP,
INC. (the "Ultimate Parent"), a Delaware corporation, (c) NEXSTAR FINANCE
HOLDINGS, INC. ("Nexstar Finance Holdings"), a Delaware corporation, (d) certain
Lenders (as defined below) and (e) BANK OF AMERICA, N.A., as administrative
agent (the "Administrative Agent") for itself and the other Lenders party to
that certain Fourth Amended and Restated Credit Agreement, dated April 1, 2005,
as amended by that certain First Amendment to Credit Agreement, dated as of
October 18, 2005, that certain Second Amendment to Credit Agreement, dated as of
October 8, 2009, that certain Third Amendment to Credit Agreement, dated as of
April 19, 2010 and that certain Fourth Amendment to the Credit Agreement dated
as of April 15, 2011 (as further amended, supplemented, and restated or
otherwise modified and in effect from time to time, the "Credit Agreement"), by
and among the Borrower, the Ultimate Parent, Nexstar Finance Holdings, the
lending institutions party thereto (the "Lenders") and the Administrative
Agent.  Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement.
 
WHEREAS, the Borrower, the Ultimate Parent, Nexstar Finance Holdings, the
several Lenders party to this Amendment (which Lenders constitute the Majority
Lenders and the Majority Revolver Lenders as required under the Credit Agreement
to effect the amendment intended hereby) and the Administrative Agent have
agreed to modify certain terms and conditions of the Credit Agreement as
specifically set forth in this Amendment.
 
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Ultimate Parent, Nexstar Finance Holdings, the
Majority Lenders, the Majority Revolver Lenders and the Administrative Agent
hereby agree as follows:
 
§1. Amendments to Credit Agreement.
 
(a) Section 1.01 of the Credit Agreement is hereby amended by restating in its
entirety the definition of "Credit Parties" to read as follows:
 
"Credit Parties" means the collective reference to the Parent Guarantors
(including but not limited to Nexstar Finance Holdings), the Borrower, the
Subsidiary Guarantors, any other Nexstar Entities, the Mission Entities and any
other Person hereafter executing and delivering a Security Document or a
Guaranty Agreement or any equivalent document for the benefit of the
Administrative Agent and/or any Lender; provided that no pledgor under a Mission
Equity Pledge Agreement (as defined in the Mission Credit Agreement) that is not
a Mission Entity or Nexstar Entity will be included in this definition.
 

 
 

--------------------------------------------------------------------------------

 

Section 1.01 of the Credit Agreement is hereby amended by adding the following
new definitions in alphabetical order to read as follows:
 
"Fifth Amendment" means that certain Fifth Amendment to Fourth Amended and
Restated Credit Agreement, dated as of July 29, 2011, among Nexstar
Broadcasting, Inc., Nexstar Broadcasting Group, Inc., Nexstar Finance Holdings,
Inc., the Lenders and the Administrative Agent.
 
"Fifth Amendment Effective Date" means the date that all applicable conditions
of effectiveness set forth in the Fifth Amendment are satisfied.
 
(b) Section 1.01 of the Credit Agreement is hereby amended by deleting in its
entirety the definition "Former Major Network Affiliate".
 
(c) Section 1.01 of the Credit Agreement is hereby amended by restating in its
entirety the definition of "Security Documents" to read as follows:
 
"Security Documents" means collectively the Pledge and Security Agreement, the
Security Agreement, each Mortgage and each Joinder to Pledge and Security
Agreement and Joinder to Security Agreement, and any other pledge agreement,
security agreement, guaranty or other document granting a Lien or security
interest to secure payment of all or any portion of the Obligations, or
otherwise assuring payment of all or any portion of the Obligations, executed
and delivered by any Credit Party, any Person owning any Capital Stock of the
Mission Borrower, or any other Person, pursuant to any Loan Document or
otherwise, that certain Omnibus Consent, dated as of October 8, 2009, by and
among the Nexstar Entities and the Mission Entities, and acknowledged and agreed
to by the Administrative Agent, the 2010 Intercreditor Agreement, any
Intercreditor Agreement, other intercreditor agreement or similar agreement
executed by the Collateral Agent or the Administrative Agent from time to time
in connection with this Agreement or any Loan Document or any of the Collateral,
each of the mortgages, collateral assignments, security agreement supplements,
intellectual property security agreement supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.16 or Section 6.17, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.
 
(d) Section 8.01(p) of the Credit Agreement is hereby restated in its entirety
to read as follows:
 
(p)           [Reserved]
 
(e) Section 7.09(a) of the Credit Agreement is hereby restated in its entirety
to read as follows:
 
(a)           Consolidated Total Leverage Ratio.  The Consolidated Total
Leverage Ratio shall not at any time during any period set forth below exceed
the ratio set forth opposite such period below:


Period
Ratio
Fifth Amendment Effective Date through December 30, 2012
7.50 to 1.00
December 31, 2012 and thereafter
 6.50 to 1.00


§2. Conditions to Effectiveness.  This Amendment shall become effective as of
the date set forth above upon the satisfaction of the following conditions:
 
(a) there shall exist no Default both immediately before and after giving effect
to this Amendment; and
 
(b) the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, the Ultimate
Parent, Nexstar Finance Holdings, each Guarantor, the Majority Lenders and the
Majority Revolver Lenders; and
 
(c) the representations and warranties set forth in this Amendment shall be true
and correct in all material respects as of the date of this Amendment (except
(1) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date and (2) that any representation or warranty
that is qualified by "materiality" or "Material Adverse Effect" shall be true
and correct in all respects); and
 
(d) the Administrative Agent shall have received a copy of the executed Third
Amendment to the Mission Credit Agreement on terms reasonably acceptable to the
Administrative Agent, and all conditions to effectiveness of such Third
Amendment to the Mission Credit Agreement shall have been satisfied or waived
(except the condition relating to the effectiveness of this Amendment); and
 
(e) the Administrative Agent shall have received, for the account of each Lender
timely executing this Amendment, an amendment fee equal to five basis points
(0.05%) of the Commitment of such Lender; and
 
(f) the Administrative Agent shall have received such confirmations and
affirmations of any of the Loan Documents by the applicable Credit Parties, in
each case reasonably acceptable to the Administrative Agent and the Lenders; and
 
(g) the Borrower shall have paid all reasonable invoiced fees and expenses of
the Administrative Agent's counsel, Winstead PC.
 
§3. Affirmation of Nexstar Entities.  Each of the Nexstar Entities hereby
affirms its Obligations under the Credit Agreement, each of the other Loan
Documents to which each is a party, and each of the Mission Loan Documents to
which each is a party, and each hereby affirms its absolute and unconditional
promise to pay to the Lenders the Loans and all other amounts due (i) under the
Credit Agreement (as amended hereby) and the other Loan Documents and (ii) under
the Mission Credit Agreement and the Mission Loan Documents.
 

 
 

--------------------------------------------------------------------------------

 

Representations and Warranties.  Each of the Nexstar Entities represents and
warrants to the Administrative Agent and the Lenders as follows:
 
(a) Representations and Warranties.  Each of the representations and warranties
contained in Article V of the Credit Agreement were true and correct in all
material respects (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties were true and correct in all respects) when made.  Each of the
representations and warranties contained in Article V of the Credit Agreement
are true and correct in all material respects on and as of the date hereof
(giving effect to this Amendment), except to the extent such representations and
warranties are already qualified by materiality, in which case, such
representations and warranties are true and correct in all respects and to the
extent that such representations and warranties relate specifically to a prior
date.
 
(b) Enforceability.  The execution and delivery by the Nexstar Entities of this
Amendment, and the performance by the Nexstar Entities of this Amendment and the
Credit Agreement, as amended hereby, and each of the Loan Documents (and
amendments, restatements and substitutions therefore in connection with this
Amendment) are within the corporate authority of each of the Nexstar Entities
and have been duly authorized by all necessary corporate proceedings.  This
Amendment and the Credit Agreement, as amended, and each of the Loan Documents
(and amendments, restatements and substitutions therefore in connection with
this Amendment) hereby, constitute valid and legally binding obligations of each
of the Nexstar Entities, enforceable against it in accordance with their terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws relating to or affecting the enforcement of creditors' rights
generally or by equitable principles of general applicability.
 
(c) No Default.  No Default has occurred and is continuing, and no Default will
result from the execution, delivery and performance by the Nexstar Entities of
this Amendment, the other Loan Documents or from the consummation of the
transactions contemplated herein.
 
(d) Disclosure.  None of the information provided to the Administrative Agent
and the Lenders on or prior to the date of this Amendment contained any untrue
statement of material fact or omitted to state any material fact (known to any
of the Nexstar Entities in the case of any document or information not furnished
by any such Nexstar Entity) necessary in order to make the statements herein or
therein not misleading.  On the date hereof, none of the Nexstar Entities
possess any material information with respect to the operations, business,
assets, properties, liabilities (actual or contingent) or financial condition of
the Nexstar Entities taken as a whole as to which the Lenders do not have
access.
 
§4. No Other Amendments, etc.  Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect.  Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of any Nexstar Entity or of any other
 

 
 

--------------------------------------------------------------------------------

 

Person under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith.  Nothing in this Amendment shall be construed to imply any
willingness on the part of the Administrative Agent or any Lender to grant any
similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.
 
§5. Release.  In order to induce the Administrative Agent and the Lenders to
enter into this Amendment, each of the Nexstar Entities acknowledges and agrees
that:  (i) none of the Nexstar Entities, Credit Parties or any of their
Affiliates have any claim or cause of action against the Administrative Agent or
any Lender (or any of their respective directors, officers, employees or
agents); (ii) none of the Nexstar Entities, Credit Parties or any of their
Affiliates have any offset right, counterclaim, right of recoupment or any
defense of any kind against the Nexstar Entities', Credit Parties' or any of
their Affiliates' obligations, indebtedness or liabilities to the Administrative
Agent or any Lender; and (iii) each of the Administrative Agent and the Lenders
has heretofore properly performed and satisfied in a timely manner all of its
obligations to the Nexstar Entities, Credit Parties and any of their
Affiliates.  Each of the Nexstar Entities, Credit Parties and their Affiliates
wishes to eliminate any possibility that any past conditions, acts, omissions,
events, circumstances or matters would impair or otherwise adversely affect any
of the Administrative Agent's and the Lenders' rights, interests, contracts,
collateral security or remedies.  Therefore, each of the Nexstar Entities,
Credit Parties and each of their Affiliates unconditionally releases, waives and
forever discharges (A) any and all liabilities, obligations, duties, promises or
indebtedness of any kind of the Administrative Agent or any Lender to the
Borrower, except the obligations to be performed by the Administrative Agent or
any Lender on or after the date hereof as expressly stated in this Amendment,
the Credit Agreement and the other Loan Documents, and (B) all claims, offsets,
causes of action, right of recoupment, suits or defenses of any kind whatsoever
(if any), whether arising at law or in equity, whether known or unknown, which
any Nexstar Entity, Credit Party or any of their Affiliates might otherwise have
against the Administrative Agent, any Lender or any of their respective
directors, officers, employees or agents (the Administrative Agent, the Lenders
and their respective directors, officers, employees and agents, are collectively
referred to herein as the "Lender Parties") in either case (A) or (B), on
account of any past or presently existing condition, act, omission, event,
contract, liability, obligation, indebtedness, claim, cause of action, defense,
circumstance or matter of any kind.  Each of the Nexstar Entities, Credit
Parties and each of their Affiliates agree not to sue any of the Lender Parties
or in any way assist any other person or entity in suing any of the Lender
Parties with respect to any claim released herein.  This release provision may
be pleaded as a full and complete defense to, and may be used as the basis for
an injunction against, any action, suit, or other proceeding which may be
instituted, prosecuted, or attempted in breach of the release contained herein
 
§6. Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.  In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.
 
§7. Interpretation.  This Amendment, the Credit Agreement and the other Loan
Documents are the result of negotiation among, and have been reviewed by counsel
to, among
 

 
 

--------------------------------------------------------------------------------

 

others, the Administrative Agent and the Borrower and are the product of
discussions and negotiations among all parties.  Accordingly, this Amendment,
Credit Agreement and the other Loan Documents are not intended to be construed
against the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent's or any Lender's involvement in the preparation of such
documents.
 
§8. Loan Document.  This Amendment is a Loan Document under the terms of the
Credit Agreement, and any breach of any provision of this Amendment shall be a
Default under the Credit Agreement (as applicable).
 
§9. Governing Law.  This Amendment shall be governed by, an construed in
accordance with, the law of the State of New York applicable to agreements made
and to be performed entirely within such state; provided that the Administrative
Agent and each Lender shall retain all rights arising under Federal Law.
 
§10. Miscellaneous.  The captions in this Amendment are for convenience of
reference only and shall not define or limit the provisions hereof.  The
Borrower agrees to pay to the Administrative Agent, on demand by the
Administrative Agent, all reasonable costs and expenses incurred or sustained by
the Administrative Agent in connection with the preparation of this Amendment,
including reasonable legal fees in accordance with Section 10.04 of the Credit
Agreement.  The parties hereto acknowledge and agree that this Amendment is
subject to the terms of the 2010 Intercreditor Agreement.
 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.
 
The Borrower:
 
NEXSTAR BROADCASTING, INC.
 
By:          /s/ Thomas E. Carter
Name:         Thomas E. Carter
Title:           Chief Financial Officer
 
 
The Parent Guarantors:
 
NEXSTAR BROADCASTING GROUP, INC.
By:          /s/ Thomas E. Carter 
Name:         Thomas E. Carter
Title:           Chief Financial Officer
 
 
NEXSTAR FINANCE HOLDINGS, INC.
By:          /s/ Thomas E. Carter 
Name:         Thomas E. Carter
Title:           Chief Financial Officer
 


 


 

 
 

--------------------------------------------------------------------------------

 

The Administrative Agent:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By:          /s/ Antonikia L. Thomas
Name:         Antonikia L. Thomas
Title:           Assistant Vice President
 
 
The Lenders:
 
BANK OF AMERICA, N.A.,
as a Lender
 
By:          /s/ Peter van der Horst
Name:         Peter van der Horst
Title:           Director
 


 

 
 

--------------------------------------------------------------------------------

 

RATIFICATION OF GUARANTORS
 
Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Nexstar Entities execution thereof; (b) joins the
foregoing Amendment for the purpose of consenting to and being bound by the
provisions thereof, (c) ratifies and confirms all of their respective
obligations and liabilities under the Loan Documents to which any of them is a
party and ratifies and confirms that such obligations and liabilities extend to
and continue in effect with respect to, and continue to guarantee and secure, as
applicable, the Obligations of the Borrower under the Credit Agreement;
(d) acknowledges and confirms that the liens and security interests granted by
such Guarantor pursuant to the Loan Documents are and continue to be valid and
perfected first priority liens and security interests (subject only to Permitted
Liens) that secure all of the Obligations on and after the date hereof;
(e) acknowledges and agrees that such Guarantor does not have any claim or cause
of action against the Administrative Agent or any Lender (or any of its
respective directors, officers, employees or agents); (f) acknowledges, affirms
and agrees that such Guarantor does not have any defense, claim, cause of
action, counterclaim, offset or right of recoupment of any kind or nature
against any of their respective obligations, indebtedness or liabilities to the
Administrative Agent or any Lender and (g) acknowledges, affirms and agrees with
each term of the Amendment, including, without limitation, the Section entitled
"Release".
 
 
 
The Guarantors:
 
MISSION BROADCASTING, INC.



By:          /s/ Dennis P. Thatcher 
Name:       Dennis P. Thatcher
Title:         Executive Vice President and Chief Operating Officer
 
 
NEXSTAR BROADCASTING GROUP, INC.
NEXSTAR FINANCE HOLDINGS, INC.
 
By:          /s/ Thomas E. Carter
Name:         Thomas E. Carter
Title:           Chief Financial Officer
 

 
 

--------------------------------------------------------------------------------

 
